Citation Nr: 1741720	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include poasttraumatic stress disorder (PTSD), based on military sexual assault (MST).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which in pertinent part, denied the claim of entitlement to service connection for PTSD.

In February 2014, the Veteran testified at a Board video-conference hearing.  A transcript of the hearing is associated with the electronic claims file.

In February 2015, the Board remanded the issue of service connection for PTSD to the agency of original jurisdiction (AOJ) for further development.  At that time, the Board characterized the psychiatric claim on appeal more broadly to reflect other psychiatric diagnoses reflected in the evidence of record.  See Clemons v Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Board acknowledges that in September 2016 the Board remanded a claim of entitlement to service connection for tinnitus to the AOJ, consistent with a July 2015 Joint Motion for Partial Remand and Order.  A review of the claims file reflects that the AOJ is still completing the development directed by the September 2016 Board Remand.  Therefore, the Board has no authority to address the appeal of the tinnitus issue at this time.

The appeal regarding the issue of service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current PTSD disability due to military sexual trauma.  Specifically, he has described a sexual assault occurring in Virginia Beach around December 1971.  During a July 2011 initial VA mental health evaluation, he also disclosed that his younger brother had accidentally drowned at age 4 when the Veteran was age 5, a history of childhood physical abuse almost daily by his father or step-father, joining the Army at age 17 to get away from home; and a second military sexual assault that occurred in Germany by his staff sergeant.  The AOJ should provide the Veteran with two VA Forms 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma) to allow the Veteran to provide any additional details regarding each claimed military sexual assault.

In February 2017, a colleague of the Veteran's attorney submitted on the Veteran's behalf the report of a January 2017 polygraph examination.  Unfortunately, neither the Veteran nor his attorney provided a waiver of consideration by the AOJ of the new, pertinent evidence.  Because the Veteran's substantive appeal concerning this issue was received in October 2012, the Board must remand this appeal to allow for initial consideration of the new evidence and readjudication by the AOJ.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C.A. § 7105 by adding new paragraph (e).

Moreover, correspondence enclosed with the polygraph examination report indicated that "charts and other evidence that the report is based on" are available and would be provided upon request.  The AOJ should request the "charts and other evidence" relied upon in producing the July 2017 polygraph examination report.

Finally, in May 2011 correspondence, the Veteran indicated that he had been in drug treatment three times after service, and a June 2011 VA mental health triage note reflects his reported history of two inpatient stays for depression and substance abuse in the 1970s or 1980s.  In February 2017, the Veteran's attorney submitted responses from Cloud County Health Center in Kansas and Huntington Memorial Hospital in California, each indicating there were no records for the Veteran or records of his being a patient at the facility.  Because the appeal must be remanded to obtain the complete polygraph examination report and to give the AOJ the opportunity to review this new evidence, the AOJ should give the Veteran another opportunity to identify pertinent medical and lay evidence more contemporaneous in time to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with two VA Forms 21-0718a (Statement in Support of Claim for service connection for PTSD Secondary to Personal Trauma) to allow him to provide any additional details regarding the claimed military sexual assaults in Virginia Beach around December 1971 and in Germany.  Take appropriate action to corroborate the claimed stressor(s) after receiving any response(s) from the Veteran.

2.  With any necessary assistance from the Veteran, obtain the following records: 

a) any in-patient records of treatment for depression and substance abuse dated in the 1970s or 1980s;
b) the "charts and other evidence" relied upon by K. Vardell in producing the January 2017 polygraph examination report; and
c) any additional, non-duplicative private treatment records relating to the claim for service connection for an acquired psychiatric disability, to include PTSD.  

3.  After undertaking any other development deemed appropriate, to include consideration of whether a VA examination and medical opinion are warranted based on any new evidence received, the AOJ should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted in full, furnish the Veteran and his attorney with a supplemental statement of the case (SSOC) and afford them an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


